Title: Appendix No. XLI: From Mary Williams, 21 July 1797
From: Williams, Mary
To: 


City of Philadelphia, ss.
Mary Williams of the City aforesaid Boarding House Keeper maketh Oath that She is acquainted with Mrs. M. Reynolds formerly reputed to be the Wife of Mr. James Reynolds that her acquaintance commenced by the said Mrs. Reynolds calling upon her to obtain admission as a lodger which the Deponent declined that afterwards the Deponent frequently saw the said Mrs. Reynolds and also frequently saw her write that from this she the Deponent conceives herself to be well acquainted with the hand writing of the said Mrs. Reynolds and is well satisfied that the hand writing of the letters hereunto annexed numbered I—VIII—IX—X—XII—XIII is of the proper hand writing of the said Mrs. Reynolds to identify which letters the more particularly this Deponent hath upon each of them endorsed her name.

Sworn this XXIst day of July MDCCXCVII.before me
}
Mary Williams


Robert Wharton
 One of the Aldermen of the
 City of Philadelphia.
